DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 11, it is not understood how the applicant’s claimed guide portion includes an “interference preventing groove portion”.  The applicant’s disclosure solely states that the guide portion(s) is made up of element 51e, 52e or 53e, wherein the applicant’s disclosed interference preventing groove is made up of element 112j.  The applicant’s groove is provided on the roller engaging portion while the interference preventing groove portion is made up on the roller support portion, it is not understood as to how these two separate pieces encompass one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horita et al (US Pat No 11,267,666).
Regarding claims 1 and 18, Horita discloses a sheet conveying apparatus and image forming apparatus comprising:
a conveyance roller (11) which conveys a sheet;
a roller support portion (22) on which the conveyance roller is mounted;
a roller engaging portion (11a) which is mounted on the conveyance roller;
a support engaging portion (122a) which is mounted on the roller support portion and is engaged with the roller engaging portion; and
a guide portion (e.g. innermost portion of 11eA) which is mounted on at least one of the roller engaging portion and the support engaging portion, the guide portion being configured to guide the roller engaging portion to a mounting position by rotating the roller engaging portion relative to the support engaging portion in an interlocking manner with a mounting operation in which the conveyance roller is mounted on the roller support portion;
an image forming portion (7) which forms an image on a sheet conveyed by the sheet conveying apparatus.

Regarding claim 2, Horita discloses the conveyance roller is mounted on the roller support portion from a rotation axis direction of the conveyance roller (as shown in figure 7).
Regarding claim 3, Horita discloses the guide portion includes an inclined portion which is disposed on at least one of the roller engaging portion and the support engaging portion and has an apex in a rotation axis direction in a state where the conveyance roller is mounted (e.g. as shown in figure 11).
Regarding claims 4 and as best understood 13, Horita discloses the conveyance roller includes a storage groove portion (100) which stores the guide portion when the guide portion guides the roller engaging portion to the mounting position.
Regarding claims 5 and as best understood 14, Horita discloses the roller support portion has a rotation support shaft (at least the distal end of 22) of the conveyance roller, the conveyance roller has a rotary shaft hole (11b) portion into which the rotation support shaft is inserted and which is held by the rotation support shaft, and a roller member (11) which is brought into contact with the sheet and conveys the sheet, and the storage groove portion is formed between an outer peripheral surface of the rotary shaft hole portion which holds the roller member and an inner peripheral surface of the rotary shaft hole portion which is held by the rotation support shaft (shown best in figure 10c).
Regarding claim 6 and as best understood 15, Horita discloses the guide portion is formed on a distal end side of a convex portion (i.e. the distal end of protrusion 11eA), and a driving force transmitting portion which transmits a driving force from the roller support portion to the conveyance roller is formed on a proximal side of the convex portion (shown in figure 10c).
Regarding claim 7 and as best understood 16, Horita discloses the guide portion does not contribute to transmission of the driving force from the roller support portion to the conveyance roller in a state where the roller engaging portion is guided to the mounting position (i.e. transmission of driving force is not provided until 122a fits in 11a, shown in figure 10c).
Regarding claim 8, and as best understood 17, Horita discloses the convex portion has a step formed by setting a thickness of the guide portion smaller than a thickness of the driving force transmitting portion (i.e. the thickness of the innermost portion of the 11eA is not as “thick” as 122a, see figure 13).
Regarding claims 9 and 10, as best understood, Horita discloses at least one of the roller engaging portion and the support engaging portion has a reinforcing rib (11eB).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited art is relevant to the applicant’s claimed roller and support portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Patrick Cicchino/Primary Examiner, Art Unit 3619